                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                           3:12-CR-00259-RJC-DCK
 USA                                        )
                                            )
    v.                                      )              ORDER
                                            )
 GLENN ADKINS JR. (1)                       )
                                            )

         THIS MATTER is before the Court upon motion of the defendant for

compassionate release based on the COVID-19 pandemic under 18 U.S.C. §

3582(c)(1)(A), the First Step Act of 2018, and the Coronavirus Aid, Relief, and

Economic Security (CARES) Act of 2020. (Doc. No. 232).

         Section 603(b) of the First Step Act amended § 3582(c)(1)(A), which

previously only allowed a court to reduce a term of imprisonment on motion of the

Director of the Bureau of Prisons (BOP). Now a court may entertain a motion filed

by a defendant: (1) after full exhaustion of all administrative rights to appeal a

failure of the BOP to bring a motion on the inmate’s behalf; or (2) after the lapse of

30 days from the receipt of such a request by the warden of the facility, whichever is

earlier. Here, the defendant claims that prison staff directed inmates not to seek

compassionate release or early home confinement from the institution because their

cases would automatically be reviewed by the BOP Central Office. (Doc. No. 232:

Motion at 4, 10). Even so, the statute prohibits this Court from granting relief

when the defendant has not first sought it through the warden at his facility;




     Case 3:12-cr-00259-RJC-DCK Document 235 Filed 06/16/20 Page 1 of 2
               therefore, the Court is without authority to consider the merits of his claim. United

               States v. Raia, 954 F.3d 594, 595 (3d Cir. 2020).

                        In response to the COVID-19 pandemic, the President signed CARES Act into

               law on March 27, 2020. Pub. L. 116-136, 134 Stat 281, 516. Section 12003(b)(2) of

               the Act gives the Director of the BOP authority to lengthen the maximum amount

               of time a prisoner may be placed in home confinement under 18 U.S.C. § 3624(c)(2)

               during the covered emergency period, if the Attorney General finds that emergency

               conditions will materially affect the functioning of the BOP. On April 3, 2020, the

               Attorney General issued a memorandum to the Director of the BOP making that

               finding and directing the immediate processing of suitable candidates for home

               confinement. However, nothing in the CARES Act gives the Court a role in

               determining those candidates. See United States v. Caudle, 740 F. App’x 364, 365

               (4th Cir. 2018) (district court lacks authority to govern designation of prisoners

               under § 3624(c)(2)).

                        IT IS, THEREFORE, ORDERED that the defendant’s motion for

               compassionate release, (Doc. No. 232), is DENIED without prejudice.

                        The Clerk is directed to certify copies of this Order to the defendant, the

               Federal Defender, the United States Attorney, the United States Marshals Service,

               and the United States Probation Office.

Signed: June 16, 2020




                                                            2



                        Case 3:12-cr-00259-RJC-DCK Document 235 Filed 06/16/20 Page 2 of 2
